Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Allowable Subject Matter
Claim 4-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to arguments
Applicant’s arguments filed in the amendment filed 06/03/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nasser et al., “hereinafter Nasser” (U.S. Patent: 11016926) and in view of Mei et al., “hereinafter Mei” (U.S. Patent Application: 20190012283).


As per Claim 1, Nasser discloses a data processing device comprising: 
a first CPU (Central Processing Unit) (Nasser, Col.3, Line:27-33, the ECU is comprised of many different modules and components, present embodiments relate generally to the CAN controller, which is the component of the ECU that interfaces directly with the CAN bus and processes received data from the CAN bus to send, for example, to the CPU, an additional component of the ECU ); a first memory (Nasser, Col.5, Line:27-29, The data loaded into the CAN controller is stored in Random Access Memory (“RAM”) in the CAN controller); a CAN (Controller Area Network) controller (Nasser, Col.4, Line:09-11, the CAN controller will receive that frame from the CAN bus and process the data in the frame); and a system bus coupled to the first CPU, the first memory and the CAN controller (Nasser, Col.3, Line:27-33, The CAN bus, 106, is the communication channel that the ECUs use to communicate with one another. While the ECU is comprised of many different modules and components, present embodiments relate generally to the CAN controller, which is the component of the ECU that interfaces directly with the CAN bus and processes received data from the CAN bus to send, for example, to the CPU, an additional component of the ECU), wherein the CAN controller comprises: 
a receive buffer that stores a plurality of messages each of which has a different ID (Nasser, Col.3, Line:62-64,the messages the ECUs send to one another are sent from the intended sender can be done by authenticating the message identifiers, Col.6, Line:27-33, The data loaded into the CAN controller is stored in Random Access Memory (“RAM”) in the CAN controller, and preconfigured lookup tables are created in the CAN controller that map the loaded data to the data stored in the RAM. In one embodiment, preconfigured lookup tables map CAN IDs to both a digital key index and a loaded initialized freshness value.), and 
the message is one of CAN, CAN FD and CAN XL messages (Nasser, Col.4, Line:50-51, securing the integrity and freshness of CAN messages, Col.4, Line:14-16, the CAN controller can determine the number of bytes in the payload section of the CAN message which may include security information).
However Nasser does not disclose a DMA (Direct Memory Access) controller that selects the message among messages having a first ID stored in the receive buffer and transfers the selected latest message to the first memory without an intervention of the first CPU.
Mei disclose a DMA (Direct Memory Access) controller that selects the message among messages having a first ID stored in the receive buffer and transfers the selected latest message to the first memory (Mei, Para.15, The timer is connected to the modulus buffer and receives a current timer modulus therefrom that indicates an interval of a current data movement operation. The timer generates a count value and an internal timer trigger signal when the count value equals a predetermined value. The mux is connected to the timer and receives the internal timer trigger signal. The mux outputs one of the internal timer trigger signal and an external trigger signal based on a select signal. The internal timer trigger signal indicates completion of the current data movement operation.) without an intervention of the first CPU (Mei, Para.17, each data movement can be configured without waking up the CPU for issuing a software trigger nor using different hardware triggers from other peripherals. ..if the trigger sequence generator 32 can perform eight (8) transactions without assistance of the CPU, Para.04, the DMA controller 10 will start to fetch data from a specified source address and move the fetched data to a specified destination address, until the specified amount of data has been transferred. As noted above, during this period, the processor (CPU) does not need to intervene during the data movement, Para.20, The DMA controller 30 starts the first data movement upon receipt of a request, and after the first data movement, the DMA controller 30 itself goes to an idle state. The first request can be from a software trigger set up by the CPU, or a hardware trigger from one of the peripheral devices 52-58. The built-in timer 42 starts to count-up (or down) using a specified timing modulus stored in the timer modulus buffer 40.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Nasser with the teachings as in Mei. The motivation for doing so would have been for implementing the trigger sequence generator includes a timer modulus buffer, a timer, and a mux. The timer modulus buffer stores a plurality of timer moduli. The timer is connected to the modulus buffer and receives a current timer modulus therefrom that indicates an interval of a current data movement operation. The timer generates a count value and an internal timer trigger signal when the count value equals a predetermined value. The mux is connected to the timer and receives the internal timer trigger signal. The mux outputs one of the internal timer trigger signal and an external trigger signal based on a select signal. The internal timer trigger signal indicates completion of the current data movement operation. (Mei, Para.15).

With respect to Claim 12 is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Nasser in view of Mei discloses the data processing device according to claim 1, wherein the DMA controller transfers a message having a second ID stored in the receive buffer to the first memory (Nasser, Col.7, Line:48-53, a message from the host CPU 502 is to be transmitted. Thus, the data to be transmitted from the host CPU is loaded into the CAN controller 500, illustrated by 504. The loaded data from the CPU to the CAN controller includes at least the CAN ID, the DLC, and the payload, as discussed above and illustrated in FIG. 2C and/or FIG. 2B, Col.8, Line:1-7, The CPU never has access to the keys loaded into the CAN controller by the HSM device. AES Engine 522 is a module inside the CAN controller that receives at least the CAN ID, DLC, and payload data, indicated by 514. The second register of the CAN controller sends a digital key to the AES Engine 522, indicated by 524. The digital key sent to the AES Engine 522 is based on the digital key index of the CAN ID from the first register of the CAN controller 516.).
With respect to Claim 13 is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 3, Nasser in view of Mei discloses the data processing device according to claim 2, wherein the first memory has a first memory area and a second memory area, and wherein the latest message having the first ID is transferred to the first memory area and the message having the second ID is transferred to the second memory area (Nasser, Col.11, Line:27-43, The receiving CAN controller 700 can check the authenticity of the received frame by sending at least the CAN ID, DLC, and payload to the AES Engine 720 as indicated by 714. The CAN controller 700 may send the digital key associated with the CAN ID 730 to the AES Engine 720, from the second register in the CAN controller 718. The CPU is not involved in determining whether the frame is secure after the CPU has assisted in the initial setup. Using at least the CAN ID, DLC, payload, and digital key, the AES Engine 720 will generate an expected ICV. In alternate embodiments, additionally, the AES Engine 720 can use the freshness value and payload type to generate the ICV if the AES Engine 522 at the transmitting CAN Controller 500 used the freshness value and payload type to generate the transmitted ICV. Comparing logic in the CAN controller 700, indicated at 722, will compare the expected ICV to the received ICV.).
With respect to Claim 14 is substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 8, Nasser in view of Mei discloses the data processing device according to claim 1, further comprising: a slave circuit; a first access controller that controls an access to the first memory; and a second access controller that controls an access to the slave circuit, wherein the DMA controller generates a transfer message to which the first and second access controllers allow access when transferring the latest message (Nasser, Col.6, Line:18-35, a CAN controller to transmit secure messages according to embodiments. Set-up processes may occur during initialization of the CAN controller. During initialization, the CPU is responsible for configuring the registers in the CAN controller. In block 400, data may be loaded into the CAN controller from the CPU and/or the hardware security module (“HSM”). Data loaded into the CAN controller includes, but is not limited to, digital keys from HSM and initialized freshness values, and user preferences from the CPU as discussed further below. The data loaded into the CAN controller is stored in Random Access Memory (“RAM”) in the CAN controller, and preconfigured lookup tables are created in the CAN controller that map the loaded data to the data stored in the RAM. In one embodiment, preconfigured lookup tables map CAN IDs to both a digital key index and a loaded initialized freshness value. In an alternate embodiment, a user can specify how the freshness values are initialized.).
With respect to Claim 17 is substantially similar to Claim 8 and is rejected in the same manner, the same art and reasoning applying.
  As per Claim 9, Nasser in view of Mei discloses the data processing device according to claim 8, wherein the slave circuit is one of a second memory, a redundant operation circuit and an I/O (Nasser, Col.7, Line:32-35, The frame may be authenticated by sending the information from the first register of the CAN controller 516 and the second register of the CAN controller 518 to the AES Engine 522 to generate an ICV).
With respect to Claim 18 is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.
As per Claim 10, Nasser in view of Mei discloses the data processing device according to claim 8, further comprising: a second CPU, wherein the slave circuit is a second memory, and wherein a virtual machine comprises the first and second CPUs and the first and second memories (Nasser, Col.7, Line:46-53, Host CPU 502 represents the higher level processing that is done in the software of the ECU. In FIG. 5 for example, a message from the host CPU 502 is to be transmitted. Thus, the data to be transmitted from the host CPU is loaded into the CAN controller 500, illustrated by 504. The loaded data from the CPU to the CAN controller includes at least the CAN ID, the DLC, and the payload, as discussed above and illustrated in FIG. 2C and/or FIG. 2B, Col.10, Line:29-41, when the CPU 702 initializes, the HSM 708 may load keys 710 into RAM addressed by the second register in the CAN controller 718. The HSM 708 at the receiver may load, or copy and then load, digital keys into RAM addressed by the second register in the CAN controller 718. The CPU never has access to the keys loaded into the CAN controller by the HSM device. In alternate embodiments, policy can be configured to load the keys into RAM addressed by the second CAN controller register 718 if a secure boot has succeeded to ensure that the ECU, and subsequently the CPU, cannot be misused by tampered software).
With respect to Claim 19 is substantially similar to Claim 10 and is rejected in the same manner, the same art and reasoning applying.
As per Claim 11, Nasser in view of Mei discloses the data processing device according to claim 1, wherein the DMA controller further comprises a protocol converter, and wherein the protocol converter converts a received message into one of CAN FD, CAN XL and AVTP formats (Nasser, Col.4, Line:17-32, The CAN FD protocol is an improvement to the CAN protocol because it can transmit up to 8 Mbit/sec, as opposed to CAN transmitting 1 Mbit/sec, and its frames can carry 64 bytes, as opposed to CAN's 8 byte capacity, Col.5, Line:49-52, The CAN XL protocol is an improvement to the CAN protocol because it can transmit up to 10 Mbit/sec and its frames have a capacity of 2048 bytes).
With respect to Claim 20 is substantially similar to Claim 11 and is rejected in the same manner, the same art and reasoning applying.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449